Exhibit 10.1

 
The securities sold hereunder have been issued pursuant to an exemption from
registration under the Securities Act of 1933, as amended, pursuant to
Regulation S thereunder. The securities sold hereunder cannot be transferred,
offered, or sold in the United States or to U.S. Persons (as that term is
defined in Regulation S) except pursuant to registration under the Securities
Act of 1933, or pursuant to an available exemption from registration.




SECURITIES PURCHASE AGREEMENT




This Securities Purchase Agreement (this “Agreement”) is dated as of August 3,
2006 among Bullion River Gold Corp., a Nevada corporation (the “Company”), and
Elton Participation Corp., a British Virgin Islands corporation (including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Regulation S of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Purchaser, and
the Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:


ARTICLE I -DEFINITIONS


1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures (as defined herein), and (b) the following
terms have the meanings indicated in this Section 1.1:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.


“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.


“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter have been reclassified or changed into.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries (excluding any securities purchasable or issuable pursuant to this
Agreement), which would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.



--------------------------------------------------------------------------------


“Debentures” means, the 10% Secured Convertible Debentures due, subject to the
terms therein, on August 3, 2008, issued by the Company to the Purchasers
hereunder, in the form of Exhibit A.


“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of any such securities, (c) securities issued upon the
conversion of the Debentures, provided that the terms of such Debentures shall
not have been amended since the date of this Agreement to reduce the conversion
price below $0.05 (subject to adjustment for forward and reverse stock splits,
recapitalizations and the like) and (d) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors, provided that (i) any such issuance shall only be to a
Person which is, itself or through its subsidiaries, an operating company in a
business synergistic with the business of the Company and in which the Company
receives benefits in addition to the investment of funds, but shall not include
a transaction in which the Company is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities and (ii) no registration rights shall be granted in connection
with such issuance.


“French Gulch” means French Gulch (Nevada) Mining Corp., a Nevada corporation.


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).


“Maximum Rate” shall have the meaning ascribed to such term in Section 5.15.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Pledge Agreement” means the Pledge Agreement in the form of the attached
Exhibit C.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).


2

--------------------------------------------------------------------------------


“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit D
attached hereto.


“Regulation S” means Regulation S promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Securities” means the Debentures, the Underlying Shares, the Warrants and the
Warrant Shares.


“Securities Act” means the Securities Act of 1933, as amended.


“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).


“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Debentures purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount”, in United States Dollars and in immediately available funds.


“Subsidiary” means any subsidiary of the Company.


“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: OTC Bulletin
Board, the Nasdaq Capital Market, the American Stock Exchange, the New York
Stock Exchange or the Nasdaq National Market.


“Transaction Documents” means this Agreement, the Debentures, the Warrants, the
Pledge Agreement, and any other documents or agreements executed in connection
with the transactions contemplated hereunder.


“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Debentures and issued and issuable in lieu of the cash payment
of interest on the Debentures in accordance with the terms of the Debentures.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b)  if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.
 
3

--------------------------------------------------------------------------------


“Warrants” means the Common Stock Purchase Warrants in the form of the attached
Exhibit B.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 


ARTICLE II - PURCHASE AND SALE


2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, concurrent with the execution and delivery of this Agreement
by the parties hereto, the Company agrees to sell, and the Purchaser agrees to
purchase $2,000,000 in principal amount of the Debentures. The Purchaser shall
deliver to the Company via wire transfer or a certified check immediately
available funds equal to the Subscription Amount and the Company shall deliver
to the Purchaser the Debenture as determined pursuant to Section 2.2(a) issuable
at the Closing. Upon satisfaction of the conditions set forth in Sections 2.2
and 2.3, the Closing shall occur at the offices of the Company, or such other
location as the parties shall mutually agree.


2.2 Deliveries.


(a) On the Closing Date, the Company shall deliver or cause to be delivered to
the Purchaser the following:


(i) this Agreement duly executed by the Company;


(ii) a Debenture duly executed by the Company with a principal amount equal to
such Purchaser’s Subscription Amount, registered in the name of such Purchaser;


(iii) the Common Stock Purchase Warrant, duly executed by the Company in the
form of Exhibit B attached hereto;


(iv) the Pledge Agreement, duly executed by the Company, in the form of Exhibit
C attached hereto, and the certificates representing the Pledged Stock
thereunder; and


(v) the Registration Rights Agreement duly executed by the Company.


(b) On the Closing Date, the Purchaser shall deliver or cause to be delivered to
the Company the following:


(i) this Agreement duly executed by such Purchaser;


(ii) the Registration Rights Agreement duly executed by such Purchaser; and


(ii) such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company


2.3 Closing Conditions.


(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:


4

--------------------------------------------------------------------------------


(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein;


(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and


(iii) the delivery by the Purchasers of the items set forth in Section 2.2(b) of
this Agreement.


(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:


(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;


(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date, as applicable, shall have been
performed;


(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and


(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.


ARTICLE III- REPRESENTATIONS AND WARRANTIES


3.1 Representations and Warranties of the Company. The Company hereby makes the
representations and warranties set forth below to the Purchaser.


(a) Subsidiaries. The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.


(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.


5

--------------------------------------------------------------------------------


(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each Transaction Document has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law .


(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.


(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Form 8-K promulgated under the Exchange Act and
(ii) the filing with the Commission of the Registration Statement,
(collectively, the “Required Approvals”).


(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Underlying Shares.


6

--------------------------------------------------------------------------------


(g) Capitalization. The capitalization of the Company is as set forth in its
most recently filed periodic reports under the Exchange Act. The Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, except as specified in Schedule 3.1(g) and other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
exercise of options by consultants, the issuance of shares of Common Stock to
employees under employment agreements or pursuant to the Company’s employee
stock purchase plan and pursuant to the conversion or exercise of outstanding
Common Stock Equivalents. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.


The shares of Common Stock currently issuable upon conversion of the Debentures
and the Warrant Shares constitute two and seventy eight one-hundredth percent
(2.78 %) and two and seventy eight one-hundredth percent (2.78 %), respectively,
of the fully-diluted equity capital of the Company (assuming the grant of all
shares authorized for grant and issuance under the Company’s incentive plans and
the exercise thereof).


(h) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.


(i) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided any of the Purchasers or their agents or counsel with
any information that constitutes or might constitute material, nonpublic
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representations and covenants in effecting transactions in
securities of the Company. All disclosure provided to the Purchasers regarding
the Company, its business and the transactions contemplated hereby furnished by
or on behalf of the Company with respect to the representations and warranties
made herein are true and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading and to the best knowledge, after due inquiry, of its directors and
officers.  


(j) General Solicitation. Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.


(k)  Material Changes or Liabilities. Since the date of the latest financial
statements included within the Company’s filings with the Securities and
Exchange Commission (“SEC Reports”), except as set forth on Schedule 3.1 (k) or
specifically disclosed in a subsequent SEC Report filed prior to the date
hereof, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting, and (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock.
 
7

--------------------------------------------------------------------------------


(l)  The Company owns all of the issued and outstanding shares of capital stock
of French Gulch free and clear with no Liens. Other than its common stock,
French Gulch has no other authorized classes of securities and no Common Stock
Equivalents outstanding. French Gulch is in the process of exercising an option
agreement with Washington Niagra Mining Partnership to purchase 28 patented and
27 unpatented claims. See schedule 3.1 (l) for current payment status. The
option is paid current to date. In addition the French Gulch owns 66 staked
unpatented claims. All claim filing fees are current.


Purchaser acknowledges that the Company does not make or has not made any
representations or warranties with respect to the transactions contemplated
other than those specifically set forth in this Section 3.1.


3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:


(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


(b) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no arrangement or understanding with any other persons
regarding the distribution of such Securities (this representation and warranty
not limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not have any agreement
or understanding, directly or indirectly, with any Person to distribute any of
the Securities.


8

--------------------------------------------------------------------------------


(c) Disclosure of Information. Purchaser carefully reviewed all filings made by
the Company with the Commission as of the date of this Agreement and has
received and carefully reviewed any information Purchaser has requested from the
Company that Purchaser considers necessary or appropriate for deciding whether
to acquire the Securities, including, without limitation, all material risk
factors relating to the Company. Purchaser further represents that Purchaser has
had ample opportunity to ask questions and receive answers from the Company
concerning the information and the terms and conditions of the offering of the
Securities and to obtain any additional information necessary to verify the
accuracy of the information given to Purchaser. Purchaser is making its
investment in the Company after having reviewed, analyzed, sought professional
advice regarding, and fully understanding the risk, uncertainties, and
liabilities associated with the Company.
 
(d) Regulation S.
 
(i) Purchaser either has been duly formed and is validly existing as a
corporation or other legal entity in good standing under the laws of its
jurisdiction of incorporation set forth on the signature page to this Agreement
or is an individual who is not a citizen or resident of the United States.
Purchaser is not organized under the laws of the United States and is not a
“U.S. Person” as that term is defined in Rule 902(o) of Regulation S.
 
(ii) Purchaser was not formed for the purpose of investing in Regulation S
securities or for the purpose of investing in the Securities sold under this
Agreement. Purchaser is not registered as an issuer under the Securities Act and
is not required to be registered with the SEC under the Investment Company Act
of 1940, as amended. Purchaser is entering into this Agreement and is
participating in the offering of the Shares for its own account, and not on
behalf of any U.S. Person as defined in Rule 902(o) of Regulation S.
 
(iii) The Company has not made an offer to enter into this Agreement to
Purchaser in the United States other than as permitted in the case of an account
managed by a professional fiduciary resident in the United States within the
meaning of Section 902(o)(2) of Regulation S. At the times of the offer and
execution of this Agreement and, to the best knowledge of Purchaser, at the time
the offering originated, Purchaser was located and resident outside the United
States, other than as permitted in the case of an account managed by a
professional fiduciary resident in the United States within the meaning of
Section 902(o)(2) of Regulation S.
 
(iv) Neither Purchaser, nor any of its Affiliates, nor any person acting on its
behalf or on behalf of any Affiliate has engaged or will engage in any activity
undertaken for the purpose of, or that reasonably could be expected to have the
effect of, conditioning the markets in the United States for the Shares or for
any securities that are convertible into or exercisable for the common stock of
the Company, including, but not limited to, effecting any sale or short sale of
the Company’s securities through Purchaser or any of its Affiliates before the
expiration of any restricted period contained in Regulation S. To the best
knowledge of Purchaser, this Agreement and the transactions contemplated by it
are not part of a plan or scheme to evade the registration provisions of the
Securities Act, and Purchaser is purchasing the Shares for investment purposes.
Purchaser and, to the best knowledge of Purchaser, each distributor, if any,
participating in this offering of the Securities have agreed that they will
neither offer nor sell any Securities before the date hereof and through the
expiration of the any restricted period set forth in Rule 903 of Regulation S
(as amended from time to time) to U.S. Persons or for the account or benefit of
U.S. Persons, and they will offer or sell any of the Securities only in
compliance with the provisions of Regulation S and any other applicable
provisions of the Securities Act. Purchaser and its representatives have not
conducted any Directed Selling Effort as that term is used and defined in Rule
902 of Regulation S and will not engage in any Directed Selling Effort within
the United States through the expiration of any restricted period set forth in
Rule 903 of Regulation S.
 
9

--------------------------------------------------------------------------------


(v) Purchaser acknowledges that following the expiration of any restricted
period provided by Rule 903 of Regulation S, any interest in this Agreement or
in the Securities sold may be resold within the jurisdiction of the United
States or to U.S. Persons as defined in Rule 902(o) of Regulation S by or for
the account of the parties only (i) pursuant to a registration statement under
the Securities Act, or (ii) if applicable, pursuant to an exemption from
registration for sales by a person other than an issuer, underwriter, or dealer
as those terms are used in Section 4(1) and related provisions of the Securities
Act and regulations or pursuant to another exemption from registration, only
following the expiration of any restricted period (if applicable) required by
Regulation S. Purchaser acknowledges that this Agreement and the Securities have
not been registered under the Securities Act or qualified under state securities
laws of the United States and that their transferability within the jurisdiction
of the United States is restricted by the Securities Act as well as state laws.
Purchaser acknowledges it has received a copy of Regulation S, is familiar with
and understands its terms, and has had the opportunity to consult with its legal
counsel concerning this Agreement and Regulation S.
 
(e) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.


(f) General Solicitation. Purchaser is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.


(g) Short Sales and Confidentiality Prior To The Date Hereof. Other than the
transaction contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any disposition, including Short
Sales, in the securities of the Company during the period commencing from the
time that such Purchaser first received a term sheet from the Company or any
other Person setting forth the material terms of the transactions contemplated
hereunder until the date hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).


The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.


10

--------------------------------------------------------------------------------


ARTICLE IV- OTHER AGREEMENTS OF THE PARTIES


4.1 Transfer Restrictions.


(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement, Regulation S or Rule 144, to
the Company or to an affiliate of a Purchaser, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement and the Registration Rights
Agreement.


(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:


This debenture has not been registered under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), and, accordingly, may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. Persons,
except as set forth below. By its acquisition hereof, the holder (1) represents
that it is not a U.S. Person and is acquiring this debenture in an offshore
transaction, (2) agrees that it will not within two years after the original
issuance of this debenture resell or otherwise transfer this debenture except
(a) to the company or any subsidiary thereof, (b) pursuant to an effective
registration statement under the Securities Act, (c) inside the United States to
a qualified institutional buyer in compliance with Rule 144a under the
Securities Act, (d) inside the United States to an accredited investor that,
prior to such transfer, furnishes (or has furnished on its behalf by a United
States broker-dealer) to the Company a signed letter containing certain
representations and agreements relating to the restrictions on transfer of this
debenture (the form of which letter can be obtained from the Company), (e)
outside the United States in an offshore transaction in compliance with rule 904
under the Securities Act or (f) pursuant to any other exemption from
registration under the Securities Act (if available) and (3) agrees that it will
give to each person to whom this debenture is transferred a notice substantially
to the effect of this legend. In connection with any transfer of this debenture
within two years after original issuance of this debenture, if the proposed
transferee is an accredited investor, the holder must, prior to such transfer,
furnish to the company and the Company such certifications, legal opinions or
other information as either of them may reasonably require to confirm that such
transfer is being made pursuant to an exemption from or in a transaction not
subject to the registration requirements of the Securities Act. As used herein,
the terms “offshore transaction,” “United States” and “U.S. Person” have the
meanings given to them by Regulation S under the Securities Act.


11

--------------------------------------------------------------------------------


(c) Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Underlying Shares pursuant to Rule 144, or (iii) if such
Underlying Shares are eligible for sale under Rule 144(k), or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission).


If all or any portion of a Debenture is converted or exercised (as applicable)
at a time when there is an effective registration statement to cover the resale
of the Underlying Shares, or if such Underlying Shares may be sold under Rule
144(k) or if such legend is not otherwise required under applicable requirements
of the Securities Act (including judicial interpretations thereof) then such
Underlying Shares shall be issued free of all legends.


The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 4.1(c), it will, no later than
three Trading Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Underlying Shares, as
applicable, issued with a restrictive legend, deliver or cause to be delivered
to such Purchaser a certificate representing such shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.


(d) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.


4.2 Conversion Procedures. The form of Notice of Conversion included in the
Debentures set forth the totality of the procedures required of the Purchasers
in order to convert the Debentures. No additional legal opinion or other
information or instructions shall be required of the Purchasers to convert their
Debentures. The Company shall honor conversions of the Debentures and shall
deliver Underlying Shares in accordance with the terms, conditions and time
periods set forth in the Transaction Documents.


4.3 Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide any Purchaser or its agents
or counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Purchaser shall have executed
a written agreement regarding the confidentiality and use of such information.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.


12

--------------------------------------------------------------------------------


4.4 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder substantially for the development of the French Gulch Mine.


4.5 Reservation and Listing of Securities. The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.


4.6 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. Further, the Company shall
not make any payment of principal or interest on the Debentures in amounts which
are disproportionate to the respective principal amounts outstanding on the
Debentures at any applicable time. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.


4.7 Delivery of Securities after Closing. The Company will deliver, or cause to
be delivered, the respective Shares and Warrants purchased by each Purchaser to
the Purchaser within 3 Trading Days of the Closing Date.
 
4.8Resale by Purchaser. Each Purchaser understands and acknowledges, severally
and not jointly with any other Purchaser, that the SEC takes the position that
the coverage of short sales of shares of the Common Stock “against the box”
before the Effective Date of the Registration Statement with the Shares is a
violation of Section 5 of the Securities Act, as set forth in Item 65, Section 5
under Section A, of the Manual of Publicly Available Telephone Interpretations,
dated July 1997, compiled by the Office of Chief Counsel, Division of
Corporation Finance. Accordingly, no Purchaser will use any of the Shares to
cover any short sales made before the Effective Date. Further, each Purchaser
will comply with any obligations it may have under Regulation M with respect to
the resale of the Securities.
 
4.9  Option to Increase Debenture. Within the first 120 days after the Closing
Date, the Purchaser may, at its discretion, increase the debenture by up to
$1,000,000 (but not less than $500,000) to a total of up to $3,000,000 under the
same terms and conditions of the Transaction Documents herein (including without
limitation, the issuance of an additional Warrant exercisable into a
proportional number of additional Warrant Shares).
 
4.10 Not Future Indebtedness. So long as any Debenture is outstanding, the
Company shall not, and shall not permit any of its subsidiaries to, directly or
indirectly, without the prior approval of Purchaser, other than in the ordinary
course of businees or pursuant to existing obligations, enter into, create,
incur, assume, guarantee or suffer to exist any indebtedness for borrowed money
of any kind, including but not limited to, a guarantee, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;
 
ARTICLE V - MISCELLANEOUS
 
5.1 Termination. This Agreement may be terminated only by mutual written
agreement of the parties or by any Purchaser, as to such Purchaser’s obligations
hereunder only and without any effect whatsoever on the obligations between the
Company and the other Purchasers, by written notice to the other parties, if the
Closing has not been consummated on or before August 31, 2006; provided,
however, that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).


13

--------------------------------------------------------------------------------


5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (with receipt of successful
transmission) at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (Nevada time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile (with receipt of successful transmission) at the facsimile number
set forth on the signature pages attached hereto on a day that is not a Trading
Day or later than 5:30 p.m. (Nevada time) on any Trading Day, (c) the 2nd
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.


5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.


5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.


5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers”.


5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Persons.


5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of
Reno. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of Reno, State of Nevada for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding.


14

--------------------------------------------------------------------------------


Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.


5.9 Survival. The covenants and other agreements of the parties shall survive
the Closing. The representations and warranties contained herein shall survive
the Closing and the delivery, exercise and/or conversion of the Securities for
two years.
 
5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


5.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.


5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.


5.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


15

--------------------------------------------------------------------------------


5.15 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.


5.16 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents.


5.17 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.   
 
BULLION RIVER GOLD CORP. INC.
 
 
By: /s/ Nancy B. Huber
Name: Nancy B. Huber
Title: Chief Financial Officer
Address for Notice:
 
3500 Lakeside Court, Suite 200
Reno, Nevada 89509
(775) 324-4881

  
With a copy to (which shall not constitute notice):


16

--------------------------------------------------------------------------------




[PURCHASER SIGNATURE PAGES TO BULLION RIVER GOLD CORP., INC. SECURITIES PURCHASE
AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser: Elton Participation Corp.




Signature of Authorized Signatory of Purchaser: /s/ Peter-Paul Stengel
 
Name of Authorized Signatory: Peter-Paul Stengel
 
Title of Authorized Signatory: Secretary
 
Email Address of Purchaser:
________________________________________________________________ 


Address for Notice of Purchaser:
_____________________________________________________________
 
_____________________________________________________________________________________________________
 
Address for Delivery of Securities for Purchaser (if not same as above):
________________________________
 
_____________________________________________________________________________________________________ 
 
Principal Amount: $2,000,000.00
 
Warrant Shares: 2,666,667





 
[SIGNATURE PAGES CONTINUE]


17

--------------------------------------------------------------------------------


 
 
Schedule 3.1.g
   
Bullion River Gold Corp.
   
Common Stock and Warrants
   
As of July 31, 2006
   

 

   
Common
Stock
 
Warrants
 
As of March 31, 2006
   
48,853,875
   
27,030,136
 
Granted or sold since March 31,2006
   
7,916,391
   
7,350,009
 
Cancelled since March 31, 2006
   
(166,667
)
 
(383,333
)
Exercised since March 31, 2006
   
1,173,960
   
(1,173,960
)
Total
   
57,777,559
   
32,822,852
 



 


 
18

--------------------------------------------------------------------------------


Schedule 3.1.k
 
Bullion River Gold Debt and Lease Obligations
 
As of June 30, 2006


 
Accounts Payable and accruals of $841,028
 
Long Term Reclamation Obligations $106,070, changes as required by law

 
On October 3, 2005, the Company entered into a third party agreement to lease
(2) Caterpillar IT28G loaders for a period of 36 months in the amount of $5,736
per month. This lease ends on October 3, 2008.

 
On December 21, 2005, the Company entered into a third party agreement to lease
(1) Skid Loader for the North Fork property. The term is 36 months ending
December 2008 with a monthly payment of $938.


On February 14, 2006, the Company entered into a third party agreement to lease
office space which commenced on April 1, 2006 and will end on March 31, 2009.
This agreement was sought out to accommodate the growing support needs of the
company and to reduce the rental cost per square foot. Payments under this
agreement are:
 

 
·
$6,000 per month from April 1 to June 30, 2006

 
·
$7,855 per month from July 1, 2006 to March 31, 2007

 
·
$8,091 per month from April 1, 2007 to March 31, 2008

 
·
$8,333 per month from April 1, 2008 to March 31, 2009

 
On February 15, 2006, the Company entered into a third party agreement to lease
an Elphinstone R-1300 loader for a period of 36 months ending in February 2009
in the amount of $6,776 per month. This equipment will be used at French Gulch.


On April 12, 2005, the Company entered into a lease agreement for a
copier/printer for a 48-month term ending April 30, 2009. Payment under this
agreement is $221 per month.


On April 16, 2006, the Company entered a rental agreement for office/housing
space for the French Gulch property whereby the Company is committed to pay
$1,550 per month until April 15, 2007.


On May 1, 2006, the Company extended a rental agreement for office/housing space
for the North Fork property whereby the Company is committed to pay $1,030 per
month until October 2006.


Additional leases up to $200,000 for leased vehicles


19

--------------------------------------------------------------------------------


Schedule 3.1.l
 
French Gulch Mine Purchase Schedule
   
WASHINGTON-NIAGARA PURCHASE OPTION
   
Date
7/31/2006
           
Statement
Total amount of Purchase
$ 1,500,000.00
   
Remaining Amount for purchase
$ 896,084.00
         
Date
Description
Amount
Balance Due
       
5/19/2005
French Gulch exercises Option to purchase the Washington-Niagara
     
Property and receives the following credits to the purchase price
     
for payments made on Washington-Niagara's behalf.
             
Purchase price
$ 1,500,000.00
   
Initial Purchase Option payment
(10,000.00)
   
Advance for tax arrearages to Shasta County
(15,000.00)
   
Additional overage of tax arrearages for Shasta County (paid 10/12/04)
(27,588.07)
   
Additional overage of tax arrearages for Trinity County (paid 10/12/04)
(5,612.00)
   
2004-2005 claim maintenance fees paid to BLM and Counties
(3,416.00)
   
State of CA Mining Operation Annual Reports for 2001, 2002, 2003 (paid 12/7/04)
(3,238.00)
$ 1,435,145.93
       
5/19/2005
June Option payment (less deductions), check #3075
(13,561.93)
1,421,584.00
   
 
 
8/5/2005
August Option payment, check #3146
(50,000.00)
1,371,584.00
       
10/28/2005
October Option payment, check #3237
(50,000.00)
1,321,584.00
       
12/1/2006
December Option payment, check #3270
(50,000.00)
1,271,584.00
       
2/1/2006
February Option payment, check #3360
(50,000.00)
1,221,584.00
       
4/3/2006
April Option payment, check #1721
(50,000.00)
1,171,584.00
       
5/26/2006
June Option payment, check #2056
(50,000.00)
1,121,584.00
       
7/14/2006
Reduction of Purchase Price for Investment
(175,500.00)
946,084.00
       
7/27/2006
August Option payment, check #2508
(50,000.00)
896,084.00
       
Planned Schedule of Payments
           
9/27/2006
October Payment
(175,000.00)
721,084.00
       
11/27/2006
December Payment
(175,000.00)
546,084.00
       
1/27/2007
February Payment
(175,000.00)
371,084.00
       
3/28/2007
April Payment
(175,000.00)
196,084.00
       
5/27/2007
June Payment
(175,000.00)
21,084.00
       
7/27/2007
August Payment
(21,084.00)
-

 
 
20

 
 